Citation Nr: 1713421	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  11-24 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for status post left spermatocelectomy with epididymitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1999 to August 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In April 2013, the Veteran was scheduled for a hearing via travel Board; however, the record reflects that the Veteran did not appear for the scheduled hearing, nor did he provide any reason for his failure to attend or request that the hearing be rescheduled.  Accordingly, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704 (d).

In August 2014, the Board remanded the issue for further development.  As will be discussed further, the Board finds that the AMC did not fully comply with the remand instructions and that another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that his service-connected status post left spermatocelectomy with epididymitis has increased in severity.  Specifically, the Veteran asserts that he has chronic pain in his left testicle that makes it difficult for him to sit for long periods of time, which is required in his occupation as a pilot; is painful during intercourse, with increased pain after ejaculation; and limits his movement and his ability to lift heavy objects.  

The Veteran is currently rated under Diagnostic Code (DC) 7599-7804 for painful scars, but has alleged through his representative that a rating under § 4.115a, for a voiding dysfunction, may be more appropriate.  The Board also finds that DC 7525, epididymo-orchitis, chronic only, which is to be rated as urinary tract infection, may also be an appropriate alternative rating code for the Veteran's symptoms.  

As per an August 2014 remand, the Veteran was scheduled for a new VA examination to ascertain the current severity of his service-connected status post left spermatocelectomy with epididymitis disability.  An August 2015 male reproductive organ conditions DBQ resulted in a diagnosis of testicular pain.  The Veteran reported having testicular pain triggered by heavy lifting or exercising.  He also stated that he used continuous medication for the condition in the form of pain medications.  Functional impact was described as pain prevented him from heavy lifting and movement.  The examiner reported the Veteran did not have a voiding dysfunction, urinary tract/kidney infection, erectile dysfunction, retrograde ejaculation, a male reproductive organ infection, or a tumor or neoplasm.  On physical examination, the Veteran's penis, testes, and epididymis were described as normal.  The impression was left testicular pain and an ultrasound was to be ordered.  

Unfortunately, the August 2015 VA examination did not adequately address whether the Veteran's reported symptomatology was related to his service-connected status post left spermatocelectomy with epididymitis disability.  The August 2014 remand specifically asked the VA examiner to address several questions.  The examiner was asked:  a) if the Veteran's reports of painful sex and problems with ejaculation are consistent with clinical findings and attributable to his service-connected disability; b) to provide an opinion on whether, based on the findings and the Veteran's symptoms, a rating under DC 7525, epididymo-orchitis, chronic only, which is to be rated as urinary tract infection, may be more appropriate than the current DC 7804 (by analogy to painful scar); c) to address the argument that a rating based on voiding dysfunction would be more appropriate; and d) to comment on the effect (if any) the status post left spermatocelectomy with epididymitis would be expected to have on occupational and daily functions.  

Unfortunately, the VA examiner did not address any of the questions noted above.   Additionally, there is no evidence in the claims file that the ultrasound the VA examiner reported was to be ordered was completed.  

Accordingly, as the August 2015 examination did not provide the full range of findings required by the Board's prior remand, the Board finds that remand is again necessary to ascertain the current severity of the Veteran's status post left spermatocelectomy with epididymitis and to address the questions noted above in order to be in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board will modify the remand instructions, however, to avoid the appearance of requesting the examiner to make the adjudicative determination of which diagnostic code best applies in rating the disorder at issue.  As modified, the Board is seeking to determine whether the Veteran exhibits any symptoms associated with the service-connected disorder that reasonably implicate the potential application of other diagnostic codes.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification of sources by the Veteran, obtain and associate with the claims file any outstanding VA treatment records that are not already associated with the claims file, to include the ultrasound that was ordered by the August 2015 VA examiner.

2.  Thereafter, The AOJ should then arrange for the Veteran to be examined by an urologist to determine the current severity of his post left spermatocelectomy epididymitis.  The AOJ should provide the examiner with a copy of the criteria under 38 C.F.R. §§ 4.115a and 4.115b, for reference.  The examiner must review the record in conjunction with the examination (as well as the criteria for rating genitourinary disorders in 38 C.F.R. §§ 4.115a and 4.115b).  All tests and studies (to include an ultrasound as noted in the August 2015 DBQ report) indicated should be completed and the clinic findings should be sufficiently detailed for consideration of all potentially applicable criteria.  Based on review of the record and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Please identify all pathology found related to the post spermatocelectomy epididymitis (and describe all related functional impairment).  Specifically, are the Veteran's reports of painful sex and problems with ejaculation consistent with clinical findings and attributable to his service-connected post left spermatocelectomy, epididymitis?

(b)  Please compare the findings with the schedular criteria for rating genitourinary disorders (cited above) and for each finding identify any Diagnostic Code concerning genitourinary disorders, including DC 7525, which contemplates that finding.  In other words, from the criteria for rating genitourinary disorders provided by the AOJ, for each finding associated with the service-connected disorder, please identify each Diagnostic Code that contemplates that finding.  The examiner should specifically address whether any criteria for rating the disability as a urinary tract infection are met.  The examiner should also address the findings, if any, that would implicate the criteria for a rating based on voiding dysfunction.

(c)  The examiner should comment on the effect (if any) the post left spermatocelectomy epididymitis would be expected to have on occupational and daily functions.

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions and lay statements of record, to include his symptoms of chronic pain in his left testicle that makes it difficult for him to sit for long periods of time, which is required in his occupation as a pilot; pain during intercourse, with increased pain after ejaculation; and limits on his movement and his ability to lift heavy objects due to testicular pain.  The examiner must be informed that the Veteran is competent to report his symptoms.

The examiner must explain the rationale for all opinions given, citing to supporting factual data and medical literature as deemed appropriate.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

3.  The AOJ should review the medical opinion/information obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently answered or the examination results are incomplete, the case should be returned to the examiner for completion of the inquiry.  

4.  Thereafter, the AOJ should readjudicate the remaining issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered, and he should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

